Title: From John Adams to John Quincy Adams, 24 December 1804
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy Dec. 24. 1804

Has there ever been an Instance, in the World, of two Persons living together without Emulation and Jealousy.? Is it possible there should be one? When I was finishing the Letter I wrote you on the 22d, the Ladies of the family without knowing what I was about read me, a passage in Hayleys Life of Cowper from p. 122. to p. 127. Vol. 1. Mrs Unwin was eclipsed by the Brilliancy of Lady Austen, and poor Cowper was obliged to renounce the Society of the latter, whose enchanting Talents had been so usefull as well as delightfull to him. Unwin or Austen must be sacrificed.— It would be a curious Work, to write the History of Jealousies, among Men, who, I am Sure are not less remarkable for them than Women. I could write an Essay of this Sort, which would amount to a volume, upon the Jealousies, I have observed, in our national Government since April 1789. The first I will mention, was between Mr. Madison and Col. Hamilton. It broke out in Madisons opposition to the funding System. The Second was between Mr Jefferson and Mr Jay. This appeared on a Motion of Mr Benson to fill a certain Blank in a Bill with the Chief Justice, then Mr Jay. This was instanly retaliated by a Motion to fill the blank with the Secretary of State, then Mr Jefferson. This blank was when filled to point out the officer, who should execute the office of President in Case of the Death or Absence of the President and Vice President. The Anecdotes of such Jealousy between Mr Sedgwick and Mr Ames, Mr Smith and Mr Harper of South Carolina would be curious among an hundred others. But upon My Nomination of Murray to negotiate with France, and especially in the Intrigues to get Hamilton nominated to be Commander in Chief of the Army, this Virtuous Passion appeared in all glory. It would require a Volume to devellope it in all its Ramiffications. The Rivalry between Dana and Gerry and between Cabot and Gerry would also be entertaining. But I am weary of thinking of the direful Effects, of this noble Spirit. Jefferson has had opportunities enough to have Seen the Effects of it in so strong a Light as to convince him, that under the french Constitution of 1791 there must necessarily be a Rivalry between the Executive and Legislative Power: that the Executive could exist no longer than it could maintain a Majority in the Legislative: that the Minority in the Legislative would Soon make itself more popular than the other Party, and consequently would soon be able to raise an Army of Poisardes, Marseillois and Galley Slaves to attack and beat the Kings friends and even his Troops.
The operation of these Things appeared so familiar to me that I always feared the french Revolution would proceed as it has done. I remember that when the Constitution of 1791 was in play, Talleyrand spent an Evening with me at My Lodgings in Francis’s Hotel in Phyladelphia, in the Course of which he asked me what I thought of the new Constitution of France. I answered that the Shortest Expression I could give him of my Opinion of it, would be by comparing the King, to Daniel in the Lyons Den, and his Ministers to Shadrach, Meshech and Abednego in the fiery Furnace of Nebuchadnessar: if either of them ever got out alive it must be by a miraculous Interposition of Divine Power and not by the Efficacy of any known natural Causes.
The Fate of the poor King and his friends, ought to have convinced Mr Jefferson, if he were not a Dunce in these things  , that by a Restoration of the Bourbons under that Constitution would only revive the Scenes of Blood, and that not a branch or Spring of that Family would ever again get out of France alive.
If the Pimps should spy this Letter it would make as good a figure as that to Sam Adams about the Noble Ben. Austin: But I care not a farthing for all of them, and will write what I please in confidence to you. Let those who violate that confidence by violating the public faith of the Post Office, answer for the consequences. I am &c.
